Citation Nr: 0013993	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-45 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus of the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which granted service connection 
and a noncompensable rating for left ear hearing loss, and 
which denied service connection for right ear hearing loss, 
otitis media of the left ear, and tinnitus of the left ear.  
The veteran appealed all of the determinations, and by a 
statement dated in October 1996, withdrew his appeals for a 
higher rating for left ear hearing loss and for service 
connection for otitis media of the left ear.  38 C.F.R. 
§ 20.204 (1999).  A personal hearing was held before an RO 
hearing officer in October 1996. 

Thus the only matters now before the Board are service 
connection for right ear hearing loss, and tinnitus of the 
left ear.


FINDINGS OF FACT

1.  Hearing loss of the right ear had its onset during 
service.

2.  Tinnitus of the left ear is the result of service-
connected left ear hearing.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Tinnitus of the left ear is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1965 to November 1968, including service in Vietnam.  
Service personnel records reflect that his primary military 
occupational specialty was that of a tracked vehicle 
repairman.  His service personnel records do not show that he 
engaged in combat or received any combat citations.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
November 1965, audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 hertz as 25, 15, 20, 20, 15, and 15 
respectively, in the right ear; and 25, 15, 20, 20, 10, and 
60 in the left ear [converting presumed ASA standards at the 
time to current ISO standards].  The veteran's ears were 
listed as normal.  On medical examination performed for 
separation purposes in November 1968, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz as 20, 20, 
15, 20, 20, and 30 respectively, in the right ear; and 20, 
10, 10, 45, 65, and 90 in the left ear.  The veteran's ears 
were listed as normal.  The examiner diagnosed high-frequency 
hearing loss, not considered disabling.  Service medical 
records are negative for tinnitus.

In March 1996, the veteran submitted a claim for service 
connection for hearing loss and tinnitus.  He related that on 
evaluation of his hearing on separation in 1968, he had a 
difficult time distinguishing between "noise in head" and 
the testing sounds.  He did not report any post-service 
treatment for hearing loss or tinnitus.

There are no post-service medical records until the 1990s.

At a May 1996 VA examination, the veteran reported left-sided 
tinnitus since 1968 which had been getting louder and more 
constant.  He reported that during service he was a tank 
mechanic and did not use hearing protection.  Audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 500, 1,000, 2,000, 3,000 and 4,000 hertz as 20, 
10, 5, 45, and 60 respectively, in the right ear; and 15, 10, 
55, 90, and 95 in the left ear.  His Maryland speech 
recognition score was 100 percent correct in the right ear, 
and 76 percent correct in the left ear.  The veteran reported 
tinnitus in the left ear.  The diagnoses were moderate high 
frequency sensorineural hearing loss in the right ear, and 
severe high frequency sensorineural hearing loss in the left 
ear.  The examiner opined that the veteran's bilateral high 
frequency sensorineural hearing loss was consistent with 
noise exposure especially at 4,000 hertz and higher.  He said 
there was a conductive hearing component which was consistent 
with his current acute otitis media, and said there was a 
tinnitus match at 4,000 hertz at approximately 100 decibels 
which was also consistent.  The diagnosis was sensorineural 
hearing loss most likely secondary to noise exposure which 
would be consistent with his service record, with a 
superimposed acute otitis media.

By a statement dated in October 1996, the veteran stated that 
he worked as a tank mechanic during service, and was exposed 
to acoustic trauma in this position.  He asserted that his 
right ear hearing acuity decreased during service.  He said 
he reported tinnitus of the left ear at the time of his 
military separation examination, but was told that nothing 
could be done, and said he did not understand why tinnitus of 
the left ear was not noted on the examination report.

At an October 1996 RO hearing, the veteran reiterated many of 
his assertions.  He stated that during service, he was a 
mechanic, and worked in a confined area on large engines 
which had no muffler systems.  He said he did not wear ear 
protection during this work.  He stated that he noticed 
hearing loss and left ear tinnitus during service, and had 
such conditions ever since.  He stated that he was treated 
for hearing loss in 1969, but the doctor who treated him was 
deceased and his records were unavailable.  He stated that 
after separation from service he had several jobs, including 
driving trucks, working in boat marinas, and at Ford Motor 
Company, but was not exposed to noises as loud as those to 
which he was exposed in service.  He stated that while he 
worked at Ford he wore hearing protection.  He said his 
tinnitus of the left ear was particularly frustrating, and he 
often had to leave his television on to offset the tone in 
his ear.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, such as 
organic diseases of the nervous system, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

A.	Right Ear Hearing Loss 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's claim for service connection for hearing loss 
of the right ear is well grounded, meaning plausible; all 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

A right ear hearing loss disability under the standards of 38 
C.F.R. § 3.385 was not shown in service, although such is not 
required for service connection.  Service connection is still 
possible if the veteran currently has a hearing loss 
disability under the standards of 38 C.F.R. § 3.385, and the 
condition can be linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992). 

Comparing the 1968 service separation examination audiology 
findings with those on the earlier enlistment examination, it 
is evident that during service there was a slight upward 
decibel threshold shift at a high frequencies in the right 
ear, even if a hearing loss disability under the standards of 
38 C.F.R. § 3.385 was not then present.  On VA audiology 
examination in 1996, right ear hearing thresholds were 
reported as 20, 10, 5, 45, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  His speech 
discrimination was 100 percent correct in the right ear. The 
45 decibel threshold at 3000 hertz and the 60 decibel 
threshold at 4000 hertz demonstrate a right ear hearing loss 
disability under the standards of 38 C.F.R. § 3.385.  The 
examiner diagnosed moderate high frequency sensorineural 
hearing loss in the right ear, and opined that the veteran's 
bilateral high frequency sensorineural hearing loss was 
consistent with noise exposure especially at 4,000 hertz and 
higher.  The diagnosis was sensorineural hearing loss most 
likely secondary to noise exposure which would be consistent 
with his service record.

Evidence supporting service connection for right ear hearing 
loss includes the veteran's military occupation with exposure 
to acoustic trauma, the slight upward decibel threshold shift 
in the right ear during service, incurrence of decreased 
hearing acuity in the opposite ear ear during service, and a 
verified hearing loss disability of the right ear on recent 
examination, with an opinion by a VA doctor that the 
veteran's hearing loss in both ears was consistent with his 
service record.  Evidence against the claim includes the fact 
that overall hearing was within normal limits in the right 
ear during service and there is no clear evidence of a 
hearing loss disability in that ear until a number of years 
after service.

The Board finds the evidence is approximately balanced on the 
question of whether the veteran's current right ear hearing 
loss began in service.  Under such circumstances, he is given 
the benefit of the doubt, 38 U.S.C.A. § 5107(b), and the 
Board concludes that hearing loss of the right ear was 
incurred in service.  Thus, service connection is warranted.

B.	Tinnitus of the Left Ear

The veteran's claim for service connection for tinnitus of 
the left ear is well grounded, and there is no further VA 
duty to assist him with this claim.  38 U.S.C.A. § 5107(a).  

Service medical records are negative for complaints or 
diagnosis of tinnitus.  Yet the service medical records 
demonstrate high-frequency hearing loss on the separation 
medical examination.  Tinnitus was confirmed on VA 
examination in 1996.  The veteran primarily complains of left 
ear tinnitus.  The RO has established service connection for 
sensorineural hearing loss of the left ear, and it is known 
that tinnitus is often associated with sensorineural hearing 
loss.  2 Cecil, Textbook of Medicine, § 464 at 2119-2120 
(18th ed. 1988).  As noted, secondary service connection may 
be given for disability which is due to an established 
service-connected condition.  38 C.F.R. § 3.310.  Given these 
circumstances, and applying the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current tinnitus of the left ear is due to his service-
connected left ear hearing loss.  Thus, secondary service 
connection for left ear tinnitus is granted.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus of the left ear is granted.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

